Citation Nr: 0019635	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  95-03 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from May 1949 to August 
1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1993 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in 
January 1997 and November 1998.

It appears from the representative's most recent 
"Appellant's Brief" dated in June 2000, that a claim for an 
acquired psychiatric disorder other than PTSD has been 
raised.  Only the issue of service connection for PTSD has 
been developed for appellate purposes and the Board observes 
that the appellant himself has not previously claimed service 
connection for any other psychiatric disorder besides PTSD or 
appealed the RO's May 1993 denial of service connection for a 
dysthymic disorder.  Nevertheless, this matter is referred to 
the RO for development as may be necessary to determine 
whether the appellant desires consideration of a claim for 
service connection for an acquired psychiatric disorder other 
than PTSD.


FINDINGS OF FACT

1.  The appellant engaged in combat with the enemy during his 
wartime tour of duty in Korea.

2.  There is credible supporting evidence to verify the 
occurrence of appellant's alleged in-service stressors.

3.  A preponderance of the medical evidence does not support 
a finding that the appellant has a diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a).



CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107(b) (West 1991); 38 C.F.R. § 3.304(f) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In its remand of November 1998, the Board determined that the 
appellant's claim of service connection for PTSD was well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Gaines v. West, 11 Vet. App. 353 (1998) (well-
grounded criteria for claim of service connection for PTSD); 
see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(requirement of "current disability" of PTSD met if 
symptomatology of PTSD demonstrated at the time application 
for benefits filed).  In this case, the medical evidence 
reflected a diagnosis of PTSD when his claim was adjudicated 
by the RO in May 1993 and therefore, he satisfied the 
requirement of a "current disability" of PTSD for purposes 
of a well-grounded claim.

Moreover, based on the development matters accomplished as a 
result of the Board's remands of January 1997 and November 
1998, the Board is satisfied that all relevant facts have 
been properly developed, and that no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Notwithstanding the above, eligibility for a PTSD service 
connection award requires more; specifically, three elements 
must be present according to VA regulations: (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1999) (as amended, 64 Fed. Reg. 32808, June 18, 
1999).  As amended, section 3.304(f) provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b) (West 1991).

In deciding this appeal, the Board will apply the amended 
version of section 3.304(f) cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply).  The amended 
version of section 3.304(f) removed the requirement of a 
"clear" diagnosis of PTSD and replaced it with the specific 
criteria that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).

The Board's interpretation that the amended version of 
38 C.F.R. § 3.304(f) is a liberalizing change in the law is 
premised on a precedent decision of the United States Court 
of Appeals for Veterans Claims (the Court).  In the case of 
Cohen v. Brown, 10 Vet. App. 128 (1997), the Court took 
judicial notice of the mental health profession's adoption of 
the DSM-IV in May 1994 (first printing) and its more 
liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-
41 (1997).

The interpretation that the revised version of 38 C.F.R. 
§ 3.304(f) is more favorable is reinforced by two additional 
points: (1) the Court's view that the "clear diagnosis" 
standard set forth under the old version of section 3.304(f) 
should be an "unequivocal" one, Cohen, 10 Vet. App. at 139, 
which in the Board's view reflects a more stringent hurdle 
for the claimant to overcome, and (2) the fact that the June 
1999 amendments to 38 C.F.R. § 3.304(f) were made 
retroactively effective to the date of the Court's decision 
in Cohen, March 7, 1997, reflecting the Department's view 
that the holding in that decision liberalized the criteria to 
establish service connection for PTSD.

Having found the appellant's claim well grounded, a merits-
level review requires the Board to determine whether the 
evidence supports his claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  If after consideration of 
all procurable evidence, a reasonable doubt arises as to 
service origin, degree of disability or any other point, such 
doubt shall be resolved in the appellant's favor.  38 C.F.R. 
§ 3.102 (1999).

For the reasons set forth below, the Board concludes that a 
preponderance of the evidence is against the appellant's 
claim because the medical evidence does not support a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).

In its remand of November 1998, the Board concluded that the 
evidence assembled to that point was sufficient to show that 
the appellant had engaged in combat with the enemy during his 
wartime tour of duty in Korea.  Hence, the Board now finds 
that his lay statements and hearing testimony presented on 
appeal regarding the occurrence of his stressors - 
specifically, an incident involving the overrunning of his 
unit's post by Chinese forces in November 1950 - are accepted 
as credible supporting evidence that the claimed inservice 
stressor actually occurred within the meaning of 38 C.F.R. 
§ 3.304(f).

However, further medical development was ordered by the Board 
in the November 1998 remand because it was unclear whether 
the appellant had a diagnosis of PTSD based on the DSM-IV 
criteria, as required by the amended version of 38 C.F.R. 
§ 3.304(f) and interpreted by the Court in the Cohen v. Brown 
case.  The Board noted that there was a conflict in the 
medical evidence in that a private examiner in September 1992 
(Dr. G. Hoffman, M.D.) diagnosed the appellant with PTSD, 
while the reports of later-dated VA psychiatric examinations 
conducted in February 1993 and September 1994 reflected 
diagnoses of dysthymic disorder and alcohol abuse, possibly 
in remission.  The Board ordered the RO to schedule a new 
examination to determine whether the appellant had PTSD based 
on DSM-IV criteria.  Further, the Board requested further 
medical analysis to reconcile the conflicts in the medical 
evidence based on review of the all the evidence in the 
claims file.

The Board's November 1998 remand also ordered the RO to 
provide the appellant the opportunity to submit any 
additional evidence in support of his claim, to include 
pertinent evidence.  The appellant was advised accordingly 
(by letter dated January 29, 1999), but he did not submit any 
additional evidence or argument regarding this claim.

Further, with respect to the above, the Board observes that 
there is no evidence showing that the appellant was treated 
for any PTSD-type symptoms on an inpatient or outpatient 
basis in the years after service, notwithstanding development 
actions taken along these lines by the RO in connection with 
the claim, which was first filed in October 1992, as well as 
pursuant to development ordered by the Board in its prior 
remand of January 1997, which was accomplished via RO 
development letter dated April 7, 1997.  As will be 
discussed, the only medical evidence pertaining to PTSD is 
reflected in the reports of private and VA medical 
examinations submitted and/or obtained in connection with the 
development and adjudication of this claim.

The above-cited medical-evidentiary development ordered by 
the Board's remand of November 1998 was accomplished when the 
appellant was examined on a fee-basis psychiatric examination 
conducted by G. C. Leopoldt, M.D., on October 21, 1999.  
Based on his clinical examination of the appellant and review 
of the evidence in the claims file, which included the report 
of psychological testing completed on October 6, 1999, by a 
VA psychologist and Director of the PTSD Clinical Team at the 
Grand Junction-VA Medical Center, Dr. Leopoldt concluded that 
the appellant did not have PTSD, but instead, had depression 
disorder, not otherwise specified (NOS) and alcohol abuse, 
currently abstinent according to the appellant's reported 
history.  In detailed summary discussions, as set forth 
below, Dr. Leopoldt explained why he concluded that the 
medical evidence did not support a diagnosis of PTSD:

1.  The veteran did not meet the criteria 
for [PTSD].  It does not appear that he 
can have episodic depression, not long-
lasting, and certainly there is the 
history of alcohol abuse in the past.  
The only symptoms suggestive of [PTSD] 
are nightmares, which may awaken him and 
misidentifying loud noises as gunfire.

2.  The veteran presented very much like 
he did in the exam done by [a VA 
examiner] on February 17, 1993.  At that 
time, he was diagnosed as having an 
affective disorder and the alcohol abuse.  
A psychiatric exam conducted on September 
17, 1992 by Dr. Graham Hoffman, presents 
a significantly different picture.  The 
symptoms that the veteran ascribed to at 
that time, he no longer ascribes to.  It 
may be that, since he has stopped 
drinking, and with his more settled state 
since retirement these symptoms have 
abated.  Otherwise, I have no real 
explanation for the discrepancy but feel 
comfortable in my diagnosis based on the 
psychiatric exam of the veteran who was 
very cooperative and open.

3.  If given disability benefits, he is 
able to manage them.  The lack of a PTSD 
diagnosis is collaborated by the 
veteran's psychological testing done in 
October of this year.  It was interpreted 
by [the VA psychologist and Director of 
the PTSD Clinical Team at the Grand 
Junction-VAMC] and indicated that the 
veteran had minimal anxiety, was 
significantly below the cut off scale for 
PTSD on the Mississippi scale for PTSD. 
The MMPI showed only mild to moderate 
depression.

In view of the foregoing, the Board concludes that while 
verification of the alleged stressors has been satisfied, a 
preponderance of the evidence is against this claim on the 
basis that the medical evidence does not support a diagnosis 
of PTSD based on DSM-IV criteria.  There is no adequately 
supported diagnosis of PTSD of record, including no current 
diagnosis of PTSD.  As detailed above, the appellant recently 
underwent an extensive battery of psychological tests given 
by the Grand Junction-VAMC's Director of that facility's PTSD 
Clinical Team and a psychiatric examination by fee-basis 
psychiatrist (Dr. Leopoldt) in October 1999 at which time 
these two mental health professionals jointly but 
independently concluded that he did not have a diagnosis of 
PTSD under DSM-IV criteria.  Dr. Leopoldt's report is 
particularly persuasive at it reflects detailed findings and 
analysis in support of the medical findings and opinions 
reached based his clinical evaluation of the appellant and a 
review of the medical evidence in the claims file, to include 
the report of the VA psychological testing completed in 
October 1999.  No other competent medical evidence has been 
submitted since October 1999 which in any way, shape or form 
casts aspersions on the clinical findings expressed in these 
reports or otherwise serves to rebut the medical conclusions 
reached that the appellant does not, in fact, have PTSD.

With these facts for consideration, the Board finds that the 
relevant and probative evidence in this case outweighs the 
single diagnosis of PTSD made by Dr. Hoffman in September 
1992, which is of limited probative value in any case given 
that his findings and diagnosis predated the adoption of the 
DSM-IV in May 1994.  On this point, the Board notes that the 
Court in Cohen stated, "[m]ental health professionals are 
experts and are presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing a PTSD diagnosis."  Cohen, 10 Vet. App. 
at 140.  Hence, given the date of Dr. Hoffman's examination 
report, he could not have based his diagnosis on the DSM-IV 
which as noted above were not adopted until May 1994.  In 
contrast, it is evident given the recent psychological 
testing and examination of the appellant in October 1999 that 
a PTSD diagnosis under the DSM-IV has not been established.

The balance of the evidence is no better than nonprobative, 
i.e., neither favorable (no diagnosis of PTSD) nor 
unfavorable (because of legal-medical deficiencies) in terms 
of supporting the appellant's claim: (1) the report of 
February 1993 VA examination did not reflect a diagnosis of 
PTSD, but it is nonprobative given that it predated the 
adoption of the DSM-IV, and (2) the report of September 1994 
VA examination did not reflect a diagnosis of PTSD either, 
but the Board finds that it is nonprobative as well given 
that it was conducted by a non-mental health professional - 
the report identifies the examiner as a "D.O.", a Doctor of 
Osteopathy - clearly a legal-medical deficiency in that the 
examination was not conducted by a licensed clinical 
psychologist or psychiatrist.  As discussed above, the 
evidence which is favorable on a substantive basis to the 
appellant's claim - Dr. Hoffman's report of September 1992 - 
is compromised on legal as well as medical grounds, legally 
by the fact that his examination findings are inadequate for 
adjudication purposes based on non-DSM-IV criteria, and 
medically by the VA psychological test results and Dr. 
Leopoldt's examination findings made in October 1999.  For 
these reasons, as well as those discussed above in the 
preceding paragraphs, the Board concludes that a 
preponderance of the evidence is against the claim.

Accordingly, as the medical evidence does not support a 
diagnosis of PTSD under 38 C.F.R. § 4.125(a), the claim must 
be denied because the first element needed to establish 
eligibility for an award of service connection for PTSD under 
38 C.F.R. § 3.304(f) has not been met.

The Board has considered the appellant's statements and sworn 
testimony to the effect that he experiences symptoms of PTSD 
that are due to his Korean War-era stressors.  However, 
because the evidence does not indicate that he has any 
medical training or expertise, he is not competent to render 
an opinion on a matter involving medical knowledge, such as 
diagnosis or causation.  The Court's caselaw on this point is 
clear and well established.  Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).
As a preponderance of the evidence weighs against a grant of 
the benefits sought, the evidence in this case is not so 
evenly balanced as to require application of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (1999).


ORDER

Service connection for PTSD is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

